Exhibit 21 LIST OF SUBSIDIARIES Subsidiaries of Ashland Inc. (AI) at September 30, 2008, included the companies listed below.Ashland has numerous unconsolidated affiliates, which are primarily accounted for on the equity method, and majority-owned consolidated subsidiaries in addition to the companies listed below.Such affiliates and subsidiaries are not listed below since they would not constitute a significant subsidiary considered in the aggregate as a single entity. Company Jurisdiction of Incorporation Immediate Parent* ASH GP LLC (ASH GP) Delaware AIHI ASH LP LLC (ASH LP) Delaware AIHI Ashland Brasil Ltda. (ABL) Brazil AHBV Ashland Canada Corp. (ACC) Nova Scotia, Canada ACHBV Ashland Canada Holdings B.V. (ACHBV) Netherlands AHBV Ashland (Changzhou) Advanced Chemical Co., Ltd. China ACHC Ashland (China) Holdings Co., Ltd. (ACHC) China ACC Ashland Chemical Hispania, S.L. Spain AIHI Ashland Chimie France SAS (ACF) France AF Ashland Deutschland GmbH (ADG) Germany AIHI Ashland-Especialidades Quimicas Ltda. Brazil AHBV Ashland Finland Oy Finland AHBV 51% - ACC 49% Ashland France SAS (AF) France AHBV Ashland Holdings B.V. (AHBV) Netherlands ATCV Ashland International Holdings, Inc. (AIHI) Delaware AI Ashland Italia S.p.A. Italy AHBV Ashland Japan Co., Ltd. Japan AIHI Ashland Mauritius Corporation (AMC) Mauritius ACC Ashland Nederland B.V. Netherlands AHBV Ashland Polyester SAS France ACF Ashland Resinas Ltda. Brazil ABL Ashland Sweden AB Sweden AHBV Ashland UK Limited United Kingdom AHBV Ashmont Insurance Company, Inc. Vermont AI AshOne C.V. (AOCV) Netherlands ASH LP 1% - AIHI 98% - ASH GP 1% AshTwo C.V. (ATCV) Netherlands AIHI 10% - AOCV 89% - ASH GP 1% AshThree LLC Delaware AI Beijing Tianshi Special Chemical Technique Co., Ltd. China AMC Drew Ameroid Deutschland GmbH Germany ADG Drew Ameroid (Singapore) Pte. Ltd. Singapore AHBV Iberia Ashland Chemical S. A. Spain AIHI Valvoline (Australia) Pty. Limited Australia AHBV Valvoline (Deutschland) GmbH & Co. Kg Germany ADG *100% of the voting securities are owned by the immediate parent except as otherwise indicated.
